Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s “Amendment and Response under 37 CFR § 1.111,” filed 04 December 2020 [hereinafter Response], where:
Claims 1, 2, 4, 6-8, 10, 12-14, 16, and 18 have been amended.
Claims 1-18 are pending.
Claims 1-18 are rejected.
Information Disclosure Statements
2.	Information disclosure statement were submitted on 04 January 2021, 12 January 2021, 15 January 2021, 09 February 2021, 02 March 2021, and 04 March 2021. The submissions comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statements.
Claim Objections
3.	The objections to claims 4, 10, and 16 are withdrawn in view of the Applicant’s amendments to these claims.
4.	Claims 1, 7, and 13 are objected to because of the following formalities:
Claim 1, line 22, “the area function” should read --an area function--.
Claim 7, lines 24-25, “the area function” should read --an area function--.
Claim 13, lines 22-23, “the area function” should read --an area function--.
Appropriate correction is required.
Rejections - 35 USC § 112(b)
6.	The rejections to claims 6, 12, and 18 under Section 112(b) are withdrawn in view of the rejections to those claims. 
7.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claims 6, 12, and 18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 in line 4, claim 12 in line 3, and claim 18 in lines 3-4, each recite the limitation of generating "the NoC from a NoC specification", respectively. 
There is insufficient antecedent basis for this limitation in these claims because it is unclear whether “a NoC specification” of claims 6, 12, and 18, respectively, are intended to be introduced as a separate and distinct NoC specification, or is intended to belong to the “one or more NoC specifications” of Applicant’s claims 1, 7, and 13, respectively.
Claims 6, 12, and 18 are also each further rejected under Section 112(b) because it is unclear to which the functional language is intended to occur within the claims 1, 7, and 13, from which the claims depend. 
Using claim 1 as a representative claim, the limitation is presented as “generating a machine learning process for generating the NoC from the one or more classifiers, the generated machine learning process configured to conduct at least one of:” (see claim 1 in lines 9-10, claim 7 in lines 10-12, & claim 13 in lines 9-10). Claim 6, which depends from claim 1, recites “generating . . . the NoC from a NoC specification.” (see claim 6 in lines 4, claim 12 in lines 2-3, & claim 18 in lines 3-4). There is insufficient antecedent basis for this limitation in these claims because it is unclear whether the “generating” of claims 6, 12, and 18 are intended to further define that of claims 1, 7, and 13, respectively, or the “generating” is intended to “further comprise” the generating of the claims from which they respectively depend.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
10.	Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Das et al., “Optimizing 3D NoC Design for Energy Efficiency: A Machine Learning Approach (IEEE 2015) [hereinafter Das] in view of U.S. Patent No. 9792397 to Nagaraja et al. [hereinafter Nagaraja].
Regarding claim 1, Das teaches [a] method for construction of a machine learning process for generating a Network on Chip (NoC) (Das, left column at p. 706, “II. Related Prior Work”, first full paragraph, teaches [w]e present a detailed design methodology and a machine learning based optimization algorithm for . . . 3D NoC architectures), the method comprising:
extracting, from one or more NoC specifications (Das left column at p. 706, Section III, 3rd full paragraph, teaches a power-law based connectivity (one or more NoC specifications)), a first vector of features of at least one NoC specification (Das left column at p. 708, Section III, first full paragraph, teaches training data consists of a set of input-output pairs                         
                            
                                
                                    {
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    }
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , where each                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    m
                                
                            
                             
                        
                    is a feature vector (first vector of features of at least one NoC specification) and                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            ∈
                            R
                        
                     is the corresponding output), the first vector of features representative of a space of one or more NoC specifications (Das right column at p. 707, “III.B. Instantiation for 3D NoC Optimization”, first full paragraph, teaches allowing the search procedure to navigate the NoC design space (first vector of features representative of a space of one or more NoC specifications));
executing training on one or more classifiers (Das right column at p. 707, “III.B. Instantiation for 3D NoC Optimization”, fourth full paragraph, teaches [t]he main challenge in adapting STAGE to our NoC domain is to define a set of features ∅ for each network (one or more classifiers based on the first vector of features) that can drive the learner (executing training)) based on the first vector of features to obtain a second vector (Das left column at p. 708, Section III, first full paragraph, teaches training data consists of a set of input-output pairs                         
                            
                                
                                    {
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    }
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , where each                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    m
                                
                            
                             
                        
                    is a feature vector (first vector of features) and                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            ∈
                            R
                        
                     is the corresponding output (to obtain a second vector)) indicative of a plurality of NoC generation strategies and a quality metric (Das left column at p. 705, Section II, first full paragraph, teaches a machine learning based optimization algorithm for development energy-efficient 3D NoC architectures (indicative of a plurality of NoC generation strategies); also, Das left column at p. 705, Section III, last partial paragraph, teaches an objective function O, which combines the NoC performance metrics namely the network latency and energy consumption per message (a quality metric) in a principled manner); 
generating a machine learning process for generating the NoC from the one or more classifiers (Das right column at p. 708, Section IV.B., first full paragraph, teaches in Section 3 [of Das], we described the details of the optimization algorithm and how it is applied (generating a machine learning process for generating the NoC from the one or more classifiers) to design the 3D [small-world] NoC architecture), the generated machine learning process configured to conduct at least one of:
process a second NoC specification to generate the NoC (Das right column at p. 708, Section IV.A, Table 1: Feature Description (process a second NoC specification to generate the NoC)) by using at least one strategy selected from the plurality of NoC generation strategies that maximizes the quality metric (Das right column at p. 708, Section IV.B., first full paragraph, teaches the goal is to find an optimized network (at least one strategy . . . that maximizes the quality metric) starting from this random [small-world] network); or
process a second NoC specification (Das right column at p. 708, Section IV.A, Table 1: Feature Description (process a second NoC specification to generate the NoC) and a provided vector of strategies to provide an indication as to whether the provided vector of strategies meets a threshold for the quality metric (Das right column at p. 709, Section IV.C(1), last full paragraph, teaches that optimization improves the network latency (a provided vector of strategies) on an average of 3% over the un-optimized version, and 5.5% over the conventional 3D MESH (to provide an indication as to whether the provided vector of strategies meets a threshold for the quality metric)); and
generating a database of the generated NoCs based on application of a randomizing function to parameters of the one or more NoC specifications to generate the first vector of features (Das right column at p. 707, “III.B. Instantiation for 3D NoC Optimization”, first full paragraph, teaches [f]or starting states, we randomly generate a [small-world] network (applying a randomizing function) that satisfies the network constraints (to parameters of the one or more NoC specifications . . . .)), wherein the randomizing function is to provide a larger space of possible values for the first vector of features than a space of possible values based on a non-randomized set of parameters of the one or more NoC Specifications that would generate the first vector of features (Das, right column at p. 706, “A. Optimization based on Machine Learning”, first paragraph, teaches [w]e employ an online learning algorithm called STAGE, which was originally developed to improve the performance of local search algorithms (e.g., hill climbing) with random-restarts (that is, randomizing function) for combinatorial optimization problems. The key insight behind STAGE is to leverage some extra features Φ(d) ϵ ℝm (m is the number of features) (that is, a larger space of possible values) of the optimization problem to learn an improved evaluation function E (that is, wherein the randomizing function is to provide a larger space of possible values); Examiner points out that the language relates to that of an intended effect, and accordingly, not that of a positively recited limitation. As such, the language is not afforded patentable weight herein) . . . . . 
Though Das teaches the feature of objective function O, which combines the NoC performance metrics, Das, however, does not explicitly teach the quality metric is based on the area function and a bandwidth function.
But Nagaraja teaches the quality metric is based on the area function and a bandwidth function (Nagaraja 19:57-66 teaches receiv[ing] feedback from environment (that is, quality metrics) regarding reduction in latency, power consumption, increase in throughput of the system (that is, a bandwidth function), optimal communication topology (NoC topology) (that is, topology is an area function), decrease in congestion of the physically designed chip as positive reward from a given action).
Das and Nagaraja are from the same or similar field of endeavor. Das teaches machine learning approach for optimizing a 3D NoC design. Nagaraja teaches an AI framework collecting metrics for improving the quality of SoC and provide confidence in functionality of SoC. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Nagaraja pertaining to storing an optimal chip architecture based on quality metrics with each of the optimized 3D small-world NoC architecture of Das.
The motivation for doing so is because a desired SoC configuration is optimized and generated based on the optimal chip architecture and the generated chip specific graph library. (Nagaraja, Abstract).
Regarding claim 7, Das teaches [a] system, for construction of a machine learning process for generating a Network on Chip (NoC) (Das, left column at p. 706, “II. Related Prior Work”, first full paragraph, teaches [w]e present a detailed design methodology and a machine learning based optimization algorithm for . . . 3D NoC architectures (that is, a system)), the system comprising:
a processor (Das, left column at p. 708, “IV.A. Experimental Setup”, first paragraph, teaches a cycle-accurate NoC simulator (that is, a system including a processor)) configured to:
extract, from one or more NoC specifications (Das left column at p. 706, Section III, 3rd full paragraph, teaches a power-law based connectivity (one or more NoC specifications)), a first vector of features of at least one NoC specification (Das left column at p. 708, Section III, first full paragraph, teaches training data consists of a set of input-output pairs                         
                            
                                
                                    {
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    }
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , where each                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    m
                                
                            
                             
                        
                    is a feature vector (first vector of features of at least one NoC specification) and                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            ∈
                            R
                        
                     is the corresponding output), the first vector of features representative of a space of one or more NoC specifications (Das right column at p. 707, “III.B. Instantiation for 3D NoC Optimization”, first full paragraph, teaches allowing the search procedure to navigate the NoC design space (first vector of features representative of a space of one or more NoC specifications));
execute training on one or more classifiers (Das right column at p. 707, “III.B. Instantiation for 3D NoC Optimization”, fourth full paragraph, teaches [t]he main challenge in adapting STAGE to our NoC domain is to define a set of features ∅ for each network (one or more classifiers based on the first vector of features) that can drive the learner (executing training)) based on the first vector of features to obtain a second vector (Das left column at p. 708, Section III, first full paragraph, teaches training data consists of a set of input-output pairs                         
                            
                                
                                    {
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    }
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , where each                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    m
                                
                            
                             
                        
                    is a feature vector (first vector of features) and                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            ∈
                            R
                        
                     is the corresponding output (to obtain a second vector)) indicative of a plurality of NoC generation strategies and a quality metric (Das left column at p. 705, Section II, first full paragraph, teaches a machine learning based optimization algorithm for development energy-efficient 3D NoC architectures (indicative of a plurality of NoC generation strategies); also, Das left column at p. 705, Section III, last partial paragraph, teaches an objective function O, which combines the NoC performance metrics namely the network latency and energy consumption per message (a quality metric) in a principled manner); 
generate a machine learning process for generating the NoC from the one or more classifiers (Das right column at p. 708, Section IV.B., first full paragraph, teaches in Section 3 [of Das], we described the details of the optimization algorithm and how it is applied (generating a machine learning process for generating the NoC from the one or more classifiers) to design the 3D [small-world] NoC architecture), the generated machine learning process configured to, conduct at least one of:
process a second NoC specification to generate the NoC (Das right column at p. 708, Section IV.A, Table 1: Feature Description (process a second NoC specification to generate the NoC)) by using at least one strategy selected from the plurality of NoC generation strategies that maximizes the quality metric (Das right column at p. 708, Section IV.B., first full paragraph, teaches the goal is to find an optimized network (at least one strategy . . . that maximizes the quality metric) starting from this random [small-world] network); or 
process the second NoC specification (Das right column at p. 708, Section IV.A, Table 1: Feature Description (process a second NoC specification to generate the NoC) and a provided vector of strategies to provide an indication as to whether the provided vector of strategies meets a threshold for the quality metric (Das right column at p. 709, Section IV.C(1), last full paragraph, teaches that optimization improves the network latency (a provided vector of strategies) on an average of 3% over the un-optimized version, and 5.5% over the conventional 3D MESH (to provide an indication as to whether the provided vector of strategies meets a threshold for the quality metric)); and
generate a database of the generated NoCs based on application of a randomizing function to parameters of the one or more NoC specifications to generate the first vector of features (Das right column at p. 707, “III.B. Instantiation for 3D NoC Optimization”, first full paragraph, teaches [f]or starting states, we randomly generate a [small-world] network (applying a randomizing function) that satisfies the network constraints (to parameters of the one or more NoC specifications . . . .)), wherein the randomizing function is to provide a larger space of possible values for the first vector of features than a space of possible values based on a nonrandomized set of parameters of the one or more NoC Specifications that would generate the first vector of features (Das, right column at p. 706, “III.A. Optimization based on Machine Learning”, first paragraph, teaches [w]e employ an online learning algorithm called STAGE, which was originally developed to improve the performance of local search algorithms (e.g., hill climbing) with random-restarts (that is, randomizing function) for combinatorial optimization problems. The key insight behind STAGE is to leverage some extra features Φ(d) ϵ ℝm (m is the number of features) (that is, a larger space of possible values) of the optimization problem to learn an improved evaluation function E (that is, wherein the randomizing function is to provide a larger space of possible values); Examiner points out that the language relates to that of an intended effect, and accordingly, not that of a positively recited limitation. As such, the language is not afforded patentable weight herein) . . . .
Though Das teaches the feature of objective function O, which combines the NoC performance metrics, Das, however, does not explicitly teach the quality metric is based on the area function and a bandwidth function.
But Nagaraja teaches the quality metric is based on the area function and a bandwidth function (Nagaraja 19:57-66 teaches receiv[ing] feedback from environment (that is, quality metrics) regarding reduction in latency, power consumption, increase in throughput of the system (that is, a bandwidth function), optimal communication topology (NoC topology) (that is, topology is an area function), decrease in congestion of the physically designed chip as positive reward from a given action).
Das and Nagaraja are from the same or similar field of endeavor. Das teaches machine learning approach for optimizing a 3D NoC design. Nagaraja teaches an AI framework collecting metrics for improving the quality of SoC and provide confidence in functionality of SoC. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Nagaraja pertaining to storing an optimal chip architecture based on quality metrics with each of the optimized 3D small-world NoC architecture of Das.
The motivation for doing so is because a desired SoC configuration is optimized and generated based on the optimal chip architecture and the generated chip specific graph library. (Nagaraja, Abstract).
Examiner notes that the term "processor" recited in Applicant's claims is interpreted to be a well-known hardware structure.
Regarding claim 13, Das teaches [a] non-transitory computer readable storage medium storing instructions for executing a process (Das, left column at p. 708, “A. Experimental Setup”, first paragraph, teaches a cycle-accurate NoC simulator), the instructions to cause one or more operations for: 
extracting, from one or more NoC specifications (Das left column at p. 706, Section III, 3rd full paragraph, teaches a power-law based connectivity (one or more NoC specifications)), a first vector of features of at least one NoC specification (Das left column at p. 708, Section III, first full paragraph, teaches training data consists of a set of input-output pairs                         
                            
                                
                                    {
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    }
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , where each                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    m
                                
                            
                             
                        
                    is a feature vector (first vector of features of at least one NoC specification) and                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            ∈
                            R
                        
                     is the corresponding output), the first vector of features representative of a space of one or more NoC specifications (Das right column at p. 707, “III.B. Instantiation for 3D NoC Optimization”, first full paragraph, teaches allowing the search procedure to navigate the NoC design space (first vector of features representative of a space of one or more NoC specifications));
executing training on one or more classifiers (Das right column at p. 707, “III.B. Instantiation for 3D NoC Optimization”, fourth full paragraph, teaches [t]he main challenge in adapting STAGE to our NoC domain is to define a set of features ∅ for each network (one or more classifiers based on the first vector of features) that can drive the learner (executing training)) based on the first vector of features to obtain a second vector (Das left column at p. 708, Section III, first full paragraph, teaches training data consists of a set of input-output pairs                         
                            
                                
                                    {
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    }
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                        
                    , where each                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    m
                                
                            
                             
                        
                    is a feature vector (first vector of features) and                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            ∈
                            R
                        
                     is the corresponding output (to obtain a second vector)) indicative of a plurality of NoC generation strategies and a quality metric (Das left column at p. 705, Section II, first full paragraph, teaches a machine learning based optimization algorithm for development energy-efficient 3D NoC architectures (indicative of a plurality of NoC generation strategies); also, Das left column at p. 705, Section III, last partial paragraph, teaches an objective function O, which combines the NoC performance metrics namely the network latency and energy consumption per message (a quality metric) in a principled manner); 
generating a machine learning process for generating the NoC from the one or more classifiers (Das right column at p. 708, Section IV.B., first full paragraph, teaches in Section 3 [of Das], we described the details of the optimization algorithm and how it is applied (generating a machine learning process for generating the NoC from the one or more classifiers) to design the 3D [small-world] NoC architecture), the generated machine learning process configured to, conduct at least one of:
process a second NoC specification to generate the NoC (Das right column at p. 708, Section IV.A, Table 1: Feature Description (process a second NoC specification to generate the NoC)) by using at least one strategy selected from the plurality of NoC generation strategies that maximizes the quality metric (Das right column at p. 708, Section IV.B., first full paragraph, teaches the goal is to find an optimized network (at least one strategy . . . that maximizes the quality metric) starting from this random [small-world] network); or
process a second NoC specification (Das right column at p. 708, Section IV.A, Table 1: Feature Description (process a second NoC specification to generate the NoC) and a provided vector of strategies to provide an indication as to whether the provided vector of strategies meets a threshold for the quality metric (Das right column at p. 709, Section IV.C(1), last full paragraph, teaches that optimization improves the network latency (a provided vector of strategies) on an average of 3% over the un-optimized version, and 5.5% over the conventional 3D MESH (to provide an indication as to whether the provided vector of strategies meets a threshold for the quality metric)); and
generating a database of the generated NoCs based on application of a randomizing function to parameters of the one or more NoC specifications to generate the first vector of features (Das right column at p. 707, “III.B. Instantiation for 3D NoC Optimization”, first full paragraph, teaches [f]or starting states, we randomly generate a [small-world] network (applying a randomizing function) that satisfies the network constraints (to parameters of the one or more NoC specifications . . . .)), wherein the randomizing function is to provide a larger space of possible values for the first vector of features than a space of possible values based on a nonrandomized set of parameters of the one or more NoC Specifications that would generate the first vector of features (Das, right column at p. 706, “A. Optimization based on Machine Learning”, first paragraph, teaches [w]e employ an online learning algorithm called STAGE, which was originally developed to improve the performance of local search algorithms (e.g., hill climbing) with random-restarts (that is, randomizing function) for combinatorial optimization problems. The key insight behind STAGE is to leverage some extra features Φ(d) ϵ ℝm (m is the number of features) (that is, a larger space of possible values) of the optimization problem to learn an improved evaluation function E (that is, wherein the randomizing function is to provide a larger space of possible values); Examiner points out that the language relates to that of an intended effect, and accordingly, not that of a positively recited limitation. As such, the language is not afforded patentable weight herein) . . . .
Though Das teaches the feature of objective function O, which combines the NoC performance metrics, Das, however, does not explicitly teach the quality metric is based on the area function and a bandwidth function.
But Nagaraja teaches the quality metric is based on the area function and a bandwidth function (Nagaraja 19:57-66 teaches receiv[ing] feedback from environment (that is, quality metrics) regarding reduction in latency, power consumption, increase in throughput of the system (that is, a bandwidth function), optimal communication topology (NoC topology) (that is, topology is an area function), decrease in congestion of the physically designed chip as positive reward from a given action).
Das and Nagaraja are from the same or similar field of endeavor. Das teaches machine learning approach for optimizing a 3D NoC design. Nagaraja teaches an AI framework collecting metrics for improving the quality of SoC and provide confidence in functionality of SoC. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Nagaraja pertaining to storing an optimal chip architecture based on quality metrics with each of the optimized 3D small-world NoC architecture of Das.
The motivation for doing so is because a desired SoC configuration is optimized and generated based on the optimal chip architecture and the generated chip specific graph library. (Nagaraja, Abstract).
Examiner notes that the term "non-transitory computer readable storage medium" recited in Applicant's claims is interpreted to be a well-known hardware structure.
Regarding claims 2, 8, and 14, the combination of Das and Nagaraja teaches all of the limitations of claims 1, 7, and 13, as described above respectively.
Das further teaches wherein the quality metric is based on the area function, the bandwidth function, and at least one of a latency function or a cost function (Das left column at p. 708, Section IV.A., last partial paragraph, teaches [f]or this performance evaluation, we consider three metrics: latency (a latency function), energy consumption (a cost function), and energy-delay-product (EDP)).
Though Das teaches the feature of objective function O, which combines the NoC performance metrics, Das does not explicitly teach the quality metric is based on the area function, the bandwidth function, and at least one of a latency function or a cost function.
Nagaraja, as also set out in detail above, teaches the feature of the quality metric is based on the area function, the bandwidth function . . . , and at least one of a latency function or a cost function (Nagaraja 19:57-66 teaches receiv[ing] feedback from environment (that is, quality metrics) regarding reduction in latency, power consumption, increase in throughput of the system (that is, a bandwidth function), optimal communication topology (NoC topology) (that is, topology is an area function), decrease in congestion of the physically designed chip as positive reward from a given action; Nagaraja 28:20-22 teaches [r]einforcement learning is configured to receive input from . . . component cost metrics 1402 (that is, at least one of a . . . cost function)).
Regarding claims 3, 9, and 15, the combination of Das and Nagaraja teaches all of the limitations of claims 1, 7, and 13, as described above respectively.
However, Das does not explicitly teach generating the database of the generated NoCs, wherein each of the generated NoCs are associated with a valuation based on the quality metric and a strategy from the plurality of NoC generation strategies; and
applying at least one machine learning on the database of the generated NoCs to generate the machine learning process.
But Nagaraja teaches generating a database of the generated NoCs, wherein each of the generated NoCs are associated with a valuation based on the quality metric and a strategy from the plurality of NoC generation strategies (Nagaraja, Abstract teaches [a]n optimal chip architecture (generated NoCs) corresponding to a maximum Q value (associated with a valuation based on the quality metric and a strategy . . . ) of a top level in the [Semi Markov Decision Process (SMDP) Q table is acquired and stored in a database (generating a database) for learning and inference); and
applying at least one machine learning on the database of the generated NoCs to generate the machine learning process (Nagaraja, Abstract teaches a database for learning and inference (applying at least one machine learning on the database . . . .)).
Das and Nagaraja are from the same or similar field of endeavor. Das teaches machine learning approach for optimizing a 3D NoC design. Nagaraja teaches an AI framework collecting metrics for improving the quality of SoC and provide confidence in functionality of SoC. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Nagaraja pertaining to storing an optimal chip architecture with each of the optimized 3D small-world NoC architecture of Das.
The motivation for doing so is because a desired SoC configuration is optimized and generated based on the optimal chip architecture and the generated chip specific graph library. (Nagaraja, Abstract).
Regarding claims 4, 10, and 16, the combination of Das and Nagaraja teaches all of the limitations of claims 3, 9, and 15, as described above respectively.
Das further teaches wherein generating the database of the NoCs generated comprises: applying the randomizing function to parameters of the one or more NoC specifications to generate the first vector of features for generating each of the NoCs (Das right column at p. 707, “III.B. Instantiation for 3D NoC Optimization”, first full paragraph, teaches [f]or starting states, we randomly generate a [small-world] network (applying the randomizing function) that satisfies the network constraints (to parameters of the one or more NoC specifications . . . .)).
Regarding claims 6, 12, and 18, the combination of Das and Nagaraja teaches all of the limitations of claims 1, 7, and 13, as described above respectively.
However, Das does not explicitly teach integrating the machine learning process into a software tool; and
generating, at the software tool, generates the NoC from a NoC specification.
But Nagaraja teaches integrating the machine learning process into a software tool; and
generating, at the software tool, the NoC from a NoC specification (Nagaraja col. 16, ll. 60-63, teaches [t]he AI framework (machine learning process) is configured to provide optimal chip design. The optimal chip design is provided for Application software development 304 and software testing 305 (integrating the machine learning process into a software tool; and generating, at the software tool the NoC from a NoC Specification)).
Das and Nagaraja are from the same or similar field of endeavor. Das teaches machine learning approach for optimizing a 3D NoC design. Nagaraja teaches an application software specification as an output. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Nagaraja pertaining application software specification outputs with the optimized 3D small-world NoC architecture of Das.
The motivation for doing so is to target customers who may be interested in SoC targeted to new electronics system. (Nagaraja, col. 29, ll. 24-25).
11.	Claims 5, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Das et al., “Optimizing 3D NoC Design for Energy Efficiency: A Machine Learning Approach (IEEE 2015) [hereinafter Das], in view of U.S. Patent No. 9732397 to Nagaraja et al. [hereinafter Nagaraja], and further in view of U.S. Patent No. 9235813 to Qian et al. [hereinafter Qian].
Regarding claims 5, 11, and 17, the combination of Das and Nagaraja teaches all of the limitations of claims 3, 7, and 13, as described above respectively.
Nagaraja further teaches -
validating the machine learning process based on a subset of the NoCs generated from the database; and testing the machine learning process against another subset of the generated NoCs that are missing from the database (Nagaraja col. 21, ll. 34-40, teaches that [e]ach AI SoC subdomain . . . is configured to implement one or more agents to take agents to take actions such as generating test cases (another subset of the generated NoCs) using libraries of test function (missing from the database), running test cases with functional simulator [electronic design automation (EDA)] tool, debug actions such as reading verification log files, Coverage log files, fixing the design bugs and accessing databases to store Q-values at the end of each testing (validating the machine learning process based on a subset of the NoCs generated from the database; and testing the machine learning process)).
Though each of Das and Nagaraja teaches the feature of validation to find a best learned function or policy, the combination of Das and Nagaraja does not explicitly teach validating the machine learning process based on a subset of the generated NoCs from the database.
But Qian teaches validating the machine learning process based on a subset of the generated NoCs from the database (Qian claim 1 teaches cross-validation of a supervised machine learning algorithm (validating machine learning process) within a distributed database having a plurality of database segments in which data are stored, comprising: partitioning a data set within said database into a training subset and a validation subset (a subset of the generated NoCs from the database) . . . .).
Qian is analogous art to Das and Nagaraja because Qian discloses a general framework for cross-validation of any supervised learning algorithm, which includes training and construction of machine learning for generating a Network on Chip (NoC). Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Qian pertaining to cross-validation of any supervised learning algorithm with the storage and optimization of NoC architectures of Das and Nagaraja.
The motivation for doing so is because cross-validation is useful in prediction applications to estimate how accurately a predictive model will perform in practice. (Qian, col. 1, Il. 42-43).
Response to Arguments
12.	With respect to the claims, Applicant submits, referring to claims 2, 8, and 14, that “Das further teaches wherein the quality metric is based on the area function and at least one of a bandwidth function, a latency function, or a cost function (Das left column at p. 708, Section IV.A., last partial paragraph, teaches [f]or this performance evaluation, we consider three metrics: latency (a latency function), energy consumption (a cost function), and energy-delay-product (EDP)). [Applicant further points out that to merely] expedite the prosecution of the present application, Applicant has amended independent claim 1 to in part recite that ‘the quality metric is based on the area function and a bandwidth function.’ It is respectfully submitted that the cited art, alone or in combination, fails to teach (or even suggest) the claimed combination of features such as set forth in claim 1, including for example, the highlighted language above. Accordingly, claim 1 is believed to be in condition for allowance.” (Response at pp. 9-10).
Examiner respectfully disagrees. As set out in detail in the rejections above, Nagaraja teaches the features of a quality metric based on the area function and a bandwidth function. The Examiner interprets the BRI of the claim term “area function” to be a scope sufficient to read on the teachings of Nagaraja pertaining to the feature of optimal communication topology (NoC topology).
Examiner also notes the BRI of the Applicant’s claims may be expanded by phrases such as “based on,” “for generating,” “to provide,” “to generate,” “is to provide,” because they are construed by the Examiner as terms being directed towards intended uses or results. As a result, such language does not operate to positively recite the features within the claim.
Also, in a view towards advancing the prosecution of the instant Application, Examiner notes the Specification recites a classification/classifier feature in which, upon generating a NoC based on features extracted from a NoC specification, implementing a mapping stragey on the NoC having an output, in which the output used to discern that a constructed NoC “actually yields a good result or a bad result based on its learning / training.” (PGPUB ¶ 0062).
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(Choi et al., “Hybrid Network-on-Chip Architectures for Accelerating Deep Learning Kernels on Heterogeneous Manycore Platforms” CASES ’16 (October 2016)) teaches to enhance the performance of heterogeneous manycore architectures through the design of a hybrid NoC consisting of both wireline and wireless links, specifically targeting the resource-intensive backpropagation algorithm commonly used as the training method in deep learning.
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122